 In theMatter ofAUTOMATIC SCREW MACHINE PRODUCTS COMPANYandUNITED AUTOMOBILE, AIRCRAFT & AGRICULTURALIMPLEMENT WORK-ERS OFAMERICA, AMALGAMATED LOCAL 453, UAW-CIOCase No. 13-B-3161.-Decided October ..26, 1945FyffecfClarke,byMr. John Harrington,of Chicago,Ill., for theCompany.Meyers cQ Meyers,byMr.Ben Myers,of Chicago,Ill., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Automobile, Aircraft & Agri-cultural ImplementWorkers of America, Amalgamated Local 453,UAW-CIO, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofAutomatic Screw Machine Products Company, Chicago, Illinois,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Benjamin B.Salvaty, Trial Examiner.Said hearing was held at Chicago, Illinois,on July 23, 1945.The Company and the Union appeared and partici-pated.All parties were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANYAutomatic Screw Machine Products Company, an Illinois corpora-tion, has its principal office and plant at Chicago,Illinois, where it isengaged in the manufacture of hexagon nuts.The principal raw64 N. L. R B, No 87.477 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterial used by the Company is steel. During the year 1944, the Com-pany purchased raw materials valued in excess of $100,000, of whichapproximately 50 percent was obtained from points outside the Stateof Illinois.During the same period, the Company's sales were in excessof $200,000, of which approximately 50 percent represents productsshipped by the Company to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Automobile, Aircraft & Agricultural Implement Workersof America, Amalgamated Local 453, UAW, affiliated with the Con-gress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.Ila.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all production and maintenance employeesof the Company including senior operators, shipping and receivingclerks, set-up man, assistant foremen, and group leader, but excludingoffice and clerical employees, foremen, and all other supervisory em-ployees within the usual definition of the Board. The Company takesno position with respect to the claimed appropriate unit, but is in gen-eral agreement with the Union in respect to the specific inclusions andexclusions therefrom.The only disagreement between the Companyand the Union concerns the question of including or excluding Wil-liam Sharpe and Harley Gilbertson, whom the Company contendsperform the duties and exercise the authority of supervisory em-ployees.William Sharpe and Harley Gilbertson.Sharpe is in charge ofthe steel room services, which provides employment for six or seven2The Board agent reported that the Union had submitted 34 membership cards, all ofwhich bore the names of persons appearing on the Company's pay roll, which containedthe names of 41 employees in the claimed appropriate unit ; and that 30 of the cards weredated June 1945 and 4 cards were undated. AUTOMATIC SCREW MACHINE PRODUCTS COMPANY479employees.Although he is paid on an hourly basis and spends prac-tically all his time in manual work, this employee reports directly tothe secretary of the Company in charge of the production depart-ments and has the same authority to effectively recommend changesof status for employees in his group, as the departmental foremenwhom both the Union and the Company agree are supervisory em-ployees.Gilbertson is in charge of the inspection and plating depart-ment which includes two other employees. Like Sharpe, Gilbertson ispaid on an hourly basis and works most of the time with the employeesin his department.However, it is undisputed that his authority isequal to that of Sharpe and includes the right to discipline or torecommend the discharge of employees who work under him.More-over, he has, on at least two occasions, made recommendations whichhave resulted in the discharge of employees under his supervision.We find that both Sharpe and Gilbertson are supervisory employeeswithin the meaning of our usual definition; accordingly, we shall ex-clude them from the unit hereinafter found appropriate.We find that all production and maintenance employees of theAutomatic Screw Machine Products Company, Chicago, Illinois, in-cluding senior operators,2 shipping and receiving clerks, set-up man,3assistant foremen,' and group leader,5 but excluding office and clericalemployees, foremen,6 and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction,' constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.The Company employs four or five employees who work regularly4 hours a day from Monday through Friday and a full day on Sat-urdays.They consist largely of students who work part time forthe Company during the school year and full time during summervacations.All such employees have substantially the same workingconditions as full-time employees. In certain instances, members of2William Kasmir, Joseph Micnerski and Albert Micek.3Raymond Krska(secondary operations department).4Steve Kinsley(tool department),and william Glover(steel room services).°Irene Dobrik(secondary operations department).°Edward Polek(tool department), and James Fiala(secondary operations department).7Among the employees excluded as falling within the above supervisory definition areWilliam Sharpe and Harley Gilbertson. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis group have become permanent employees of the Company uponthe completion of their school training.The Company urges thatthese part-time employees be deemed ineligible to vote while theUnion contends to the contrary.Employees who do sufficient workto give them an interest in the conditions of employment also havea sufficient interest in the outcome to entitle them to vote in an elec-tion.In view of the substantial amount of work regularly performedby the part-time employees herein concerned and the retisonable ex-pectations of such workers with respect to future full-time employ-ment, we find that they have sufficient interest in the present electionto entitle them to a voice in the choice of a bargaining representative.We find, therefore, that the part-time employees hereinabove referredto are eligible to vote in the election sDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Automatic ScrewMachine Products Company, Chicago, Illinois, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in Section1V, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including regular part-timeemployees and employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause, and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by United Automobile, Aircraft &Agricultural ImplementWorkers of America, Amalgamated Local453, UAW-CIO, for the purposes of collective bargaining.Mn GERARD D. REI[,LY took no part in the consideration of the aboveDecision and Direction of Election.9 SeeMatter of Ken-Rail Tube & Lamp Corporation,56 N L R B 1050;Matter of Na-tional Lock Company,61 N L.R B. 1366.1